UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F/A (Amendment No. 1) [ ] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934; or [x] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended November 30, 2012; or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934; or [ ] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report ………… For the transition period from to Commission File No. 0-53805 INTELLIPHARMACEUTICS INTERNATIONAL INC. (Exact name of registrant as specified in its charter) Canada (Jurisdiction of Incorporation or organization) 30 Worcester Road Toronto, Ontario M9W 5X2 (Address of principal executive offices) Shameze Rampertab, Vice President Finance and Chief Financial Officer, Intellipharmaceutics International Inc., 30 Worcester Road, Toronto, Ontario M9W 5X2, Telephone: (416) 798-3001, Fax:(416) 798-3007 (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common shares, no par value NASDAQ TSX Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None As of November 30, 2012, the registrant had 17,906,937 common shares outstanding. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [x] If this report is an annual report or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes [ ]No [x] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ]Non-accelerated filer [x] Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP [x] International Financial Reporting Standards as issued by the International Accounting Standards Board [ ] Other [ ] If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow: Item17[ ]Item 18 [ ] If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [x] Explanatory Note This Amendment No.1 to the Annual Report on Form 20-F for the fiscal year ended November 30, 2012 ("Amendment No. 1"), originally filed with the Securities and Exchange Commission on January 31, 2013 (the "Original Form 20-F"), is being filed solely for purposes of furnishing Interactive Data File disclosure (not included with the Original Form 20-F due to printer error)as Exhibit 101 with detail-tagged footnotes to the financial statements in accordance with Rule 405 of Regulation S-T. In connection with the filing of this Amendment No. 1and pursuant to the rules of the SEC, we are including with this Amendment No. 1 certain new certifications by our principal executive officer and principal financial officer. Accordingly, Item19 of Part III has also been amended to reflect the filing of these new certifications. In addition, although no changes have been made to the financial statements included in Item 18 of Part III, a Consent of Independent Registered Chartered Accountants is included with this Amendment No.1. Other than as expressly set forth above, thisAmendment No. 1does not, and does not purport to, amend, update or restate the information in any other item of the Original Form 20-F, or reflect any events that have occurredsince theOriginal Form 20-F was originally filed. Item 19.Exhibits EXHIBIT INDEX Number Exhibit Footnote Articles of Incorporation of the Company and Amendments thereto By-laws of the Company IPC Arrangement Agreement The acknowledgement and agreement of the Company dated October 22, 2009 to be bound by the performance based stock option agreement dated September 10, 2004 pursuant to which Drs. Isa and Amina Odidi are entitled to purchase up to 2,763,940 of the Company’s shares upon payment of U.S.$3.62 per share, subject to satisfaction of the performance vesting conditions The amended and restated promissory note dated October 22, 2009 for up to $2,300,000 issued by Intellipharmaceutics Corp. to Isa Odidi and Amina Odidi for advances that may be made by them from time to time to the Company The escrow agreement dated October 22, 2009 between the Company, CIBC Mellon Trust Company (as escrow agent) and Odidi Holdings Inc. under which the common shares of the Company held by Odidi Holdings Inc. are held in escrow pursuant to the TSX Escrow Policy Statement Securities purchase agreement for February 1, 2011 private placement Registration rights agreement for February 1, 2011 private placement Combined Series A/B common share purchase warrant for February 1, 2011 private placement Placement Agent Agreement between Intellipharmaceutics International Inc. and Roth Capital Partners, LLC, dated March 9, 2012 Form of Subscription Agreement (incorporated by reference to Exhibit A attached to Exhibit 4.54 filed herewith) 12% convertible term debenture dated January 10, 2013 in principal amount of $1,500,000 Lease as amended between Finley W. McLachlan Ltd. and Intellipharmaceutics Corp. for premises at 30 Worcester Road, Toronto, Ontario, Canada. List of subsidiaries Code of Business Conduct and Ethics Certification of the Chief Executive Officer pursuant to Rule 13a-14(a) of the Securities Exchange Act of 1934 Certification of the Chief Financial Officer pursuant to Rule 13a-14(a) of the Securities Exchange Act of 1934 Certification of the Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Certification of the Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Consent of Independent Registered Chartered Accountants XBRL (Extensible Business Reporting Language). The following materials from Intellipharmaceutics International Inc.’s Annual Report on Form 20-F for the fiscal year-ended November 30, 2012, formatted in XBRL: (i)Consolidated balance sheets as at November 30, 2012 and 2011 (ii)Consolidated statements of operations and comprehensive loss for the years ended November 30, 2012, 2011 and 2010 (iii)Consolidated statements of shareholders’ equity for the years ended November 30, 2012, 2011 and 2010 (iv)Consolidated statements of cash flows for the years ended November 30, 2012, 2011 and 2010 (v)Notes to the consolidated financial statements (5) (6) Previously filed as exhibits to Original Form 20-F. Incorporated herein by reference to the Company’s annual report on Form 20-F for the fiscal year ended November 30, 2010 as filed on May 31, 2011. Incorporated herein by reference to the Company’s annual report on Form 20-F for the fiscal year ended November 30, 2009 as filed on June 1, 2010. Incorporated herein by reference to the Company’s report on Form 6-K for the month of March 2012 as filed on March 9, 2012. XBRL information is furnished and not filed or a part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. (6) Filed herewith. SIGNATURES The registrant hereby certifies that it meets all of the requirements for filing on Form20-Fand that it has duly caused and authorized the undersigned to sign this annual report on its behalf. Intellipharmaceutics International Inc. /s/ Shameze Rampertab Shameze Rampertab Vice President Finance and Chief Financial Officer (Principal Financial Officer), Intellipharmaceutics International Inc. January 31, 2013
